      Case 3:19-cr-02856-DMS Document 45 Filed 12/04/20 PageID.301 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 3:19-CR-2856-DMS
12                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
13   v.                                                  SENTENCE MODIFICATION
                                                         UNDER 18 U.S.C. § 3582(C)
14   ROY D. POPE, JR.,
15                                    Defendant.
16
17         On September 14, 2020, Defendant Roy D. Pope, Jr., filed a renewed motion for
18   compassionate release under 18 U.S.C. § 3582(c)(1)(A). The United States filed a response
19   in opposition. Defendant did not file a reply. For the reasons given herein, the Court denies
20   Defendant’s motion.
21                                               I.
22                                        BACKGROUND
23         On August 28, 2019, Defendant Pope pled guilty to one count of importation of
24   methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. (ECF Nos. 13, 15.)
25   Defendant was sentenced to three years in prison, followed by three years of supervised
26   release. (ECF No. 30.) Defendant’s projected release date is January 19, 2022. (ECF No.
27   37 at 3.)
28

                                                     1
                                                                                  3:19-CR-2856-DMS
         Case 3:19-cr-02856-DMS Document 45 Filed 12/04/20 PageID.302 Page 2 of 7



 1           Defendant is thirty-nine years old; he has chronic viral Hepatitis C and abnormal
 2   blood chemistry, has been a long-term drug user, and has a body mass index (“BMI”) of
 3   31.2. (Id. at 3, 8; ECF No. 43; ECF No. 44 at 8.) Defendant is currently incarcerated in
 4   FCI Terminal Island. (ECF No. 37 at 3.) As of December 2, 2020, the Bureau of Prisons
 5   (“BOP”) reported there were no inmates currently positive for COVID-19 at Terminal
 6   Island, with 564 having recovered. See COVID-19: Coronavirus, FEDERAL BUREAU
 7   OF PRISONS, https://www.bop.gov/coronavirus/ (last visited December 2, 2020).
 8   Defendant contracted COVID-19 in April 2020. (ECF No. 37 at 7.) His BOP medical
 9   records indicate he was asymptomatic and his COVID-19 case is “resolved.” (ECF No.
10   43.)
11           Based on these allegations, Defendant filed the present motion for compassionate
12   release under 18 U.S.C. § 3582(c)(1)(A).1 (ECF No. 37.) The United States opposes
13   Defendant’s motion. (ECF No. 94.) Defendant initially filed a motion for compassionate
14   release on May 13, 2020. (ECF No. 32.) The Court denied that motion on June 17, 2020,
15   for failure to exhaust administrative remedies. (ECF No. 36.)
16                                              II.
17                                        DISCUSSION
18           In general, a court may not modify a sentence of incarceration once it has been
19   imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of Criminal
20   Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The First Step Act
21   (“FSA”) is such a statute. See Pub L. 115-391, 132 Stat. 5194, 5239 (2018). Among the
22   criminal justice reforms implemented by the FSA, Congress amended 18 U.S.C.
23
24
25
     1
       The United States argues to the extent Defendant’s motion requests a modification of his
26   sentence to home confinement, the Court should deny the motion because it lacks authority
27   to determine a defendant’s place of incarceration. The Court construes Defendant’s motion
     as one for compassionate release under 18 U.S.C. § 3582(c)(1)(A) seeking a reduction in
28   sentence.
                                                 2
                                                                                3:19-CR-2856-DMS
      Case 3:19-cr-02856-DMS Document 45 Filed 12/04/20 PageID.303 Page 3 of 7



 1   § 3582(c)(1)(A) to allow the defendant to move the district court for compassionate release
 2   after exhausting the BOP process.
 3         Section 3582(c) of Title 18 of the United States Code provides that a court may not
 4   modify a term of imprisonment except “upon motion of Director of the Bureau of Prisons,
 5   or upon motion of the defendant.” A defendant may bring a § 3582(c) motion after she has
 6   “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to
 7   act or “the lapse of 30 days from the receipt of such a request by the warden of the
 8   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Administrative
 9   exhaustion is a prerequisite to filing the motion in district court, and “[e]xhaustion occurs
10   when the BOP denies a defendant’s application or lets thirty days pass without responding
11   to it.” United States v. Mondaca, No. 89-cr-0655-DMS, 2020 WL 1029024, at *2 (S.D.
12   Cal. Mar. 3, 2020) (internal quotation marks and citations omitted). Here, Defendant
13   submitted a request for compassionate release to the warden of Terminal Island on July 15,
14   2020. (ECF No. 37-3 at 1.) This request was denied on July 28, 2020. (Id. at 2.)
15   Accordingly, the Court may address the merits of Defendant’s motion.
16         The FSA allows a district court to modify a sentence and grant compassionate release
17   if it finds “extraordinary and compelling reasons” warrant such a reduction, the reduction
18   complies with 18 U.S.C. § 3553(a), and the defendant “is not a danger to the safety of any
19   other person or to the community[.]” See 18 U.S.C. § 3582(c)(1)(A); United States
20   Sentencing Guidelines (“U.S.S.G”) § 1B1.13. Defendant contends he meets the foregoing
21   criteria. As the movant, Defendant bears the burden of establishing that he is eligible for
22   a sentence reduction. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
23         1. Extraordinary and Compelling Reasons
24         Defendant argues he is eligible for compassionate release because his underlying
25   health conditions, in combination with his conditions of confinement, make him
26   particularly susceptible to COVID-19.             The Sentencing Guidelines provide that
27   extraordinary and compelling reasons may exist for compassionate release where a
28   defendant suffers from, among other conditions, “a serious physical or mental condition …

                                                   3
                                                                                  3:19-CR-2856-DMS
      Case 3:19-cr-02856-DMS Document 45 Filed 12/04/20 PageID.304 Page 4 of 7



 1   that substantially diminishes the ability of the defendant to provide self-care within the
 2   environment of a correctional facility and from which he or she is not expected to recover.”
 3   U.S.S.G § 1B1.13, cmt n.1(A)(i)(I).
 4         Defendant suffers from chronic viral Hepatitis C and has a body mass index (“BMI”)
 5   of 31.2; he also has abnormal blood chemistry and has been a long-term drug user. (ECF
 6   No. 37 at 3, 8; ECF No. 43; ECF No. 44 at 8.) Defendant further contends the conditions
 7   at Terminal Island, such as lack of social distancing, testing procedures, and failure to
 8   follow hygiene guidelines, increase the risk to his health. (ECF No. 37 at 6.) The United
 9   States argues Terminal Island has taken significant steps to address the conditions
10   discussed in Defendant’s motion. As of December 2, 2020, the BOP reported zero cases
11   of inmates currently positive for COVID-19 at Terminal Island.
12         The Centers for Disease Control and Prevention (“CDC”) states that a BMI of over
13   30 is a condition that places an individual at increased risk for severe illness from COVID-
14   19, and that chronic liver disease might place an individual at increased risk. People with
15   Certain   Medical    Conditions,     CENTERS      FOR     DISEASE      CONTROL        AND
16   PREVENTION,                        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
17   precautions/people-with-medical-conditions.html (last visited December 2, 2020); but see
18   What to Know About Liver Disease and COVID-19, CENTERS FOR DISEASE
19   CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-
20   extra-precautions/liver-disease.html (last visited December 2, 2020) (“Currently, we have
21   no information about whether people with … hepatitis C are at increased risk for getting
22   COVID-19 or having severe COVID-19.”) The CDC does not list any of Defendant’s other
23   medical conditions as posing an increased risk with respect to COVID-19. See People with
24   Certain Medical Conditions, supra. In denying Defendant’s request for administrative
25   relief, the BOP warden found Defendant failed to identify any “extraordinary or compelling
26   circumstances warranting consideration for compassionate release.” (ECF No. 37-3 at 2.)
27   Defendant did not meet the medical criteria and was deemed capable of self-care. (Id.)
28

                                                  4
                                                                                 3:19-CR-2856-DMS
      Case 3:19-cr-02856-DMS Document 45 Filed 12/04/20 PageID.305 Page 5 of 7



 1         The United States further argues that compassionate release should not be granted
 2   to a defendant who has recovered from COVID-19 without symptoms. As of May 10,
 3   2020, Defendant’s COVID-19 diagnosis was marked as “resolved.” (See ECF No. 43.)
 4   Defendant contends he may have long-term health effects and he is still susceptible to
 5   reinfection.   (ECF No. 37 at 7.)      Courts are split on whether an individual who
 6   has recovered from COVID-19 can still show extraordinary circumstances.           Compare
 7   United States v. Molley, No. CR15-0254-JCC, 2020 WL 3498482, at *3 (W.D. Wash. June
 8   29, 2020) (finding uncertainty around reinfection and immunity “cuts against
 9   compassionate release”), with United States v. Yellin, No. 3:15-CR-3181-BTM-1, 2020
10   WL 3488738, at *3 (S.D. Cal. June 26, 2020) (finding extraordinary circumstances
11   warranted due to uncertainty around reinfection and immunity).
12         The Court need not resolve the issue of whether Defendant has established
13   “extraordinary and compelling reasons” at this time. Even assuming he can make such a
14   showing, he fails to meet his burden to demonstrate he is not a danger to others or the
15   community and that the § 3553(a) factors weigh in favor of release.
16         2. Danger to Others or the Community
17         Even where extraordinary and compelling reasons exist, the court must consider
18   whether the defendant is “a danger to the safety of any other person or to the community,
19   as provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1.B1.13(1)(A), (2) cmt. n. 1. To make
20   this assessment, the Court is directed to the factors set out in § 3142(g), including, among
21   other things: (1) the nature and circumstances of the offense charged; (2) the history and
22   characteristics of the person, including character, physical and mental condition, family
23   ties, employment, financial resources, past conduct, criminal history, and drug and alcohol
24   abuse; and (3) the nature and seriousness of the danger to any person or the community
25   that release would impose. These factors overlap with the § 3553(a) factors.
26         Defendant’s conviction in this case is for importation of methamphetamine, a non-
27   violent drug offense. Defendant attempted to enter the United States at the Calexico port
28

                                                  5
                                                                                 3:19-CR-2856-DMS
      Case 3:19-cr-02856-DMS Document 45 Filed 12/04/20 PageID.306 Page 6 of 7



 1   of entry, where a search revealed four packages of methamphetamine concealed on and in
 2   his body. (Pre-Sentence Report (“PSR”), ECF No. 19, ¶¶ 4–5.)
 3         However, Defendant has not met his burden to show he would not pose a danger to
 4   the community if released. Defendant’s criminal history reveals multiple instances of
 5   violent conduct including a battery conviction and multiple arrests for assault, one of which
 6   was for aggravated assault involving a deadly weapon or dangerous instrument, as well as
 7   several arrests for violating domestic violence court orders. (PSR ¶¶ 35, 48, 49, 50.)
 8   Although Defendant’s underlying offense was non-violent, his criminal history weighs
 9   against a sentence reduction.
10         3. § 3553(a) Factors
11         Finally, the Court must consider “the factors set forth in section 3553(a) to the extent
12   that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Section 3553(a) provides that the
13   sentencing court must impose a sentence that is “sufficient, but not greater than necessary
14   … (A) to reflect the seriousness of the offense, to promote respect for law, and to provide
15   just punishment for the offense; (B) to afford adequate deterrence to criminal conduct; (C)
16   to protect the public from further crimes of the defendant; and (D) to provide the defendant
17   with needed educational or vocational training, medical care, or other correctional
18   treatment in the most effective manner[.]” 18 U.S.C. § 3553(a)(2)(A)–(D). The court also
19   must consider, among other factors, “the nature and circumstances of the offense and the
20   history and characteristics of the defendant” and the “need to avoid unwarranted sentence
21   disparities among defendants with similar records who have been found guilty of similar
22   conduct.” Id. § 3553(a)(1),(6).
23         Defendant argues his absence as the father and caregiver to his six-year old daughter
24   constitutes “extraordinary and compelling reasons” for release (ECF No. 37 at 11), but the
25   Court finds this is more appropriately considered as part of the § 3553(a) analysis.
26   Defendant also cites his ongoing anxiety and inability to participate in RDAP. (Id.) The
27   United States contends that as of September 30, 2020, Defendant has only served
28   approximately 15 months, or 40% of his sentence, which weighs against release. The Court

                                                   6
                                                                                   3:19-CR-2856-DMS
      Case 3:19-cr-02856-DMS Document 45 Filed 12/04/20 PageID.307 Page 7 of 7



 1   agrees. Defendant was sentenced to 36 months, below the 41 months recommended by the
 2   U.S. Attorney’s Office and Probation, and below the ten-year mandatory minimum that
 3   would have applied had he not been eligible for safety-valve relief. (See ECF Nos. 19, 28,
 4   29.) The Court credits Defendant’s commitment to providing for his daughter, but must
 5   also consider the danger he poses to the community and the purposes of § 3553(a).
 6   Although the Court is sympathetic to Defendant’s concerns regarding COVID-19,
 7   Defendant’s three-year sentence is not greater than necessary to address the overarching
 8   goals of punishment, deterrence, protection of society, and rehabilitation. These factors
 9   weigh against releasing Defendant at this time.
10                                              III.
11                               CONCLUSION AND ORDER
12         For the foregoing reasons, Defendant’s motion for compassionate release pursuant
13   to 18 U.S.C. § 3582(c)(1)(A) is respectfully denied.
14         IT IS SO ORDERED.
15
16   Dated: December 4, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7
                                                                                3:19-CR-2856-DMS
